Citation Nr: 0931910	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  02-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1  Entitlement to service connection for a right hip 
disability, to include as secondary to a service-connected 
right shin splint.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right shin splint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to 
August 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied service connection for right hip, 
right knee, and right foot disabilities.  In November 2008, 
the Board denied service connection for a right foot 
disability and remanded the claims for right hip and right 
knee disabilities for further development.


FINDINGS OF FACT

1.  The Veteran's right hip disability first manifested many 
years after her separation from service and is not related to 
her service or to any incident therein, including her 
service-connected right shin splint.

2.  The Veteran's right knee disability first manifested many 
years after her separation from service and is not related to 
her service or to any incident therein, including her 
service-connected right shin splint.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due 
to or the result of, or aggravated by, her service-connected 
right shin splint.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  A right knee disability was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due 
to or the result of, or aggravated by, her service-connected 
right shin splint.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2003 and July 2007, prior to and after the 
initial adjudication of the claims, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claims.  She was told that she needed to 
provide the names of persons, agency, or company who had 
additional records to help decide her claims.  She was 
informed that VA would attempt to obtain review her claims 
and determine what additional information was needed to 
process her claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in May 2009 should her service connection claims be 
granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Pursuant to the Board's remands in April 2008 and 
November 2008, VA medical examinations pertinent to the 
claims were obtained in June 2008 and January 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists; and that the current disability 
was either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

The Veteran asserts that she has right hip and right knee 
disabilities that are related to her service-connected right 
shin splint.

The Veteran's service treatment records reflect a complaint 
of right leg pain in June 1998.  She reported a history of 
leg pain in basic training and then having later experienced 
pain in her right leg running from her right foot up to her 
hip, with complaints of right foot swelling when she ran.  An 
X-ray examination revealed a normal lower right leg.  In July 
1998, she was diagnosed with chronic anterior tibial pain.  
As the Veteran's service treatment demonstrate only one 
complaint of right hip pain and no right knee complaints or 
diagnosed right hip and right knee disabilities, the Board 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection of her 
right hip and right knee disabilities.  38 C.F.R. § 3.303(b).  
The first post-service record of a complaint of right hip 
pain and right leg pain, absent a specific complaint of right 
knee pain, is dated in July 2005 at which time an X-ray 
examination of the right hip was normal.  In February 2006, 
the Veteran complained of right hip pain and underwent 
physical therapy for right hip and right leg pain.  She then 
complained of right lateral hip and sharp anterior hip pain.  
However, range of motion testing indicated a normal range of 
motion of the right hip and right knee.  In May 2006, the 
Veteran complained of worsening right leg pain.

In April 2008, the Board remanded the claims for an opinion 
regarding whether the Veteran's right hip and knee 
disabilities were causally or etiologically related to her 
service or were due to or the result of her service-connected 
right shin splint.  Pursuant to the Board's April 2008 
remand, the Veteran underwent a VA examination in June 2008 
at which time the Veteran presented with a history of 
intermittent right hip pain and right knee pain since 
service.  An X-ray examination of the right knee indicated no 
radiographic abnormality and mild genu varum, while X-ray 
examination of the right hip revealed no radiographic 
abnormality of the sacroiliac joints.  It was noted that an 
X-ray examination of the hips in July 2005 was unremarkable.  
The examination revealed normal bone alignment and 
mineralization.  The articular cartilage was also well-
preserved.  The Veteran was diagnosed with a right hip strain 
and right knee strain.  The examining physician opined that 
the Veteran's current right hip and knee disabilities were 
less than likely related to her service-connected shin 
splints or other in-service conditions.  The rationale 
provided was that the Veteran had one entry in her service 
treatment records for right hip pain and X-rays and bone 
scans were negative.  In addition, VA treatment records 
reflect that the Veteran was treated for complaints of right 
hip and right knee pain infrequently.  VA treatment records 
dated from December 2005 to July 2008 are negative for 
complaints of joint pain and reflect a normal gait and 
negative x-rays.  However, the examining physician failed to 
provide an opinion as to whether the Veteran's right hip and 
right knee disabilities had been aggravated by or worsened by 
her service-connected right shin splint.

In November 2008, the Board remanded the claims for an 
additional etiological opinion addressing whether the 
Veteran's right hip and right knee disabilities had been 
aggravated by her service-connected right shin splint.  In 
January 2009, a VA physician noted that a review of the 
claims file indicated that the June 2008 diagnoses of right 
hip and right knee strain were reasonable.  The examining 
physician opined that it is less likely than not that the 
Veteran's right knee strain and right hip strain have been 
aggravated by her service-connected right shin splints.  The 
rationale provided was that there was no evidence in the 
medical records to support any connection between the chronic 
right anterior tibial pain diagnosed in 1998 with subsequent 
medical conditions or symptoms in either the right knee or 
the right hip.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there preponderance of the evidence is against a 
finding establishing a medical nexus between military service 
and the Veteran's right hip and right knee disabilities.  
Thus, service connection on a direct basis is not warranted, 
as the June 2008 examiner opined that the Veteran's current 
right hip and knee disabilities were less than likely related 
to her service-connected shin splints or other in-service 
conditions.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Nor is service connection on a secondary basis warranted, as 
the January 2009 VA examiner specifically determined that it 
is less likely than not that the Veteran's right knee strain 
and right hip strain have been aggravated by her service-
connected right shin splints.  There are no probative 
competent contrary opinions of record.  Finally, as there is 
no evidence of any right hip or right knee arthritis dated 
within one year of her separation from service, service 
connection on a presumptive basis is not warranted.

The Board has considered the Veteran's statements attributing 
her right knee and right hip disabilities to her service-
connected right shin splints.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, right hip and right knee disabilities, as 
contrasted with symptoms of right knee and right hip 
disabilities, are not subject to lay diagnoses.  The Veteran 
can report having right hip and right knee pain.  However, 
those are subjective symptoms and not readily identifiable 
the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  There are many 
different right knee and right hip disabilities.  The Veteran 
does not have the medical expertise to discern the nature of 
any current right knee or right hip diagnoses nor does she 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issues do not involve simple 
diagnoses.  The Veteran is competent to report that she has 
been told of diagnoses of right knee and right hip 
disabilities, but, as noted, she is not competent to provide 
a medical opinion regarding the etiology.  While the Veteran 
purports that her service-related right shin splint caused or 
aggravated her right hip and right knee, her statements alone 
are not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  Instead, the weight of the credible 
evidence demonstrates that the Veteran's right hip and right 
knee disabilities first manifested many years after service 
and is not related to her active service, to any incident 
therein, or to any service-connected disability.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection for right knee and right hip 
disabilities, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.

____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


